IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-19-00055-CV

                            IN RE LOWELL QUINCY GREEN


                                       Original Proceeding



               DENIAL OF MOTION FOR REHEARING


        It is difficult to determine the nature of Green’s pleading filed on March 7, 2019,

and the proper classification of the relief, including whether this filing is civil or criminal

and whether it is a suit, appeal, original proceeding, or a motion for rehearing. We have

carefully reviewed the document and, based on its content and the timing of its receipt,

have classified it as best as we can, recognizing that others may characterize it differently.

And after review, we deny Green’s pro se motion for rehearing filed on March 7, 2019.1



        1 On March 14, 2019, Green filed a document that appears to have been filed originally in the United
States Court of Appeals for the Fifth Circuit. Because Green included the appellate cause number in this
matter—10-19-00055-CV, we filed this document in this matter. However, because this document does not
appear to be a motion for rehearing, and because we cannot readily ascertain the purpose of the filing, we
will take no action on Green’s March 14, 2019 filing.
                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed April 3, 2019
Do not publish
[CV06]




In re Green                                         Page 2